Case 1:19-cv-00235-CMA-KMT Document 1-1 Filed 01/28/19 USDC Colorado Page 1 of 2




   	
   	
   	
   	
                        EXHIBIT	A	
                            	
                            	
                            	
                            	
                            	
                            	
Case 1:19-cv-00235-CMA-KMT Document 1-1 Filed 01/28/19 USDC Colorado Page 2 of 2




                                       	




                                                                            	
